      Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 1 of 14



                                                                  Page 1 of 14

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


WALLACE GARY COLLIER,
A.K.A. GARY WINTERS,
D.O.C. # 081345,

      Plaintiff,

vs.                                           Case No. 4:19cv53-RH-MAF

JULIE L. JONES,
WOODROW A. MYERS, and
CORIZON HEALTH SERVICES,

     Defendants.
_____________________________/


                   REPORT AND RECOMMENDATION

      Plaintiff initiated this case in late January 2019. ECF Nos. 1-3. He

was granted in forma pauperis status, ECF No. 5, and subsequently filed a

second amended civil rights complaint in October 2019. ECF No. 15.

Service was directed and Defendant Julie Jones filed a motion to dismiss in

August 2020, ECF No. 36. Plaintiff filed opposition to that motion, ECF No.

40. Thereafter, Defendant Jones filed a motion requesting leave to amend

the motion to dismiss because it inadvertently responded to the original

complaint, ECF No. 1, instead of the second amended complaint
       Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 2 of 14



                                                                            Page 2 of 14

[hereinafter “complaint”]. ECF No. 41. That motion was granted, ECF No.

42, and Defendant Jones filed an amended motion to dismiss, ECF No. 44,

on September 11, 2020. Plaintiff was directed to file a response to that

motion, ECF Nos. 45 and 48, and his response was timely filed, ECF No.

51. The motion is ready for a ruling.

Allegations of the Complaint, ECF No. 151

       Plaintiff alleged that he was diagnosed with the Hepatitis C Virus

[“HCV”] in May of 2007 while housed at Union Correctional Institution. ECF

No. 15 at 6. He says he was “mostly asymptomatic at the time” and began

“receiving cursory monitoring every six months” in the Chronic Illness Clinic

[CIC]. Id.

       In 2014, a new treatment for HCV was released, known as “Direct

Acting Antivirals” (DAA), but it was expensive. Id. After Plaintiff learned

about the drug, he requested to see a specialist and receive treatment. Id.

at 6-7. His requests were repeatedly denied and doctors assured Plaintiff

that his “liver enzyme levels (AST/ALT) were good and there were no

indications of damage to his liver.” Id. at 7.


   1
     As the pending motion to dismiss was filed by Defendant Jones, only the factual
allegations pertaining to that Defendant have been cited.

Case No. 4:19cv53-RH-MAF
     Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 3 of 14



                                                                     Page 3 of 14

      Defendant Julie Jones “took over as Secretary of the FDC in January

2015.” Id. at 7. Plaintiff alleges that budget requests submitted by FDC

Administrator Thomas Reimers put Defendant Jones on notice that inmates

“were dying and money was needed to treat” the HCV epidemic. Id. at 8.

Plaintiff alleged that “Defendant Jones either personally denied the request

for funds or otherwise approved the denial.” Id. When Plaintiff spoke with

his doctor about treatment with DAAs, he was told that it was expensive

and neither FDC nor Corizon had made funding available. Id.

      After issuance of an order in another federal case requiring that

treatment be provided for inmates with HCV, Plaintiff was given treatment

in 2018. Id. at 10-11. He was unaware that his “liver was irreparably

damaged by the HCV,” until a fibrosis test revealed that “Plaintiff suffered

from advance fibrosis of the liver.” Id. at 10. He alleged that a test just “a

few months earlier” in the CIC determined that his liver was “healthy.” Id.

at 10-11.

      Plaintiff contends that the denial of treatment caused his liver

damage, and the denial of treatment was due to “the denial of funds” by

Defendant Jones to purchase DAAs. Id. at 11. He alleged that Defendants

chose to save costs “at the expense of the inmates health.” Id. Plaintiff

Case No. 4:19cv53-RH-MAF
       Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 4 of 14



                                                                            Page 4 of 14

further alleged that all Defendants were “personally aware of the thousands

of HCV infected inmates in need of treatment” and were deliberately

indifferent to his serious medical need. Id. at 11-12.

         Plaintiff has sued Defendant Jones in her individual capacity. ECF

No. 15 at 6. As relief, he seeks compensatory and punitive damages. Id.

at 13.

Standard of Review

         The issue on whether a complaint should be dismissed pursuant to

Fed. R. Civ. P. 12(b)(6) for failing to state a claim upon which relief can be

granted is whether the plaintiff has alleged enough plausible facts to

support the claim stated. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127

S.Ct. 1955, 167 L. Ed. 2d 929 (2007) (retiring the standard from Conley v.

Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting

Twombly, 550 U.S. at 570, 127 S. Ct. 1955).2 “A claim has facial

   2
    The complaint’s allegations must be accepted as true when ruling on a motion to
dismiss, Oladeinde v. City of Birmingham, 963 F.2d 1481, 1485 (11th Cir. 1992), cert.
denied, 113 S. Ct. 1586 (1993), and dismissal is not permissible because of “a judge's

Case No. 4:19cv53-RH-MAF
        Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 5 of 14



                                                                              Page 5 of 14

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at

556); see also Speaker v. U.S. Dep’t of Health, 623 F.3d 1371, 1380 (11th

Cir. 2010). “The plausibility standard” is not the same as a “probability

requirement,” and “asks for more than a sheer possibility that a defendant

has acted unlawfully.” Iqbal, 556 U.S. at 677 (quoting Twombly, 550 U.S.

at 556). A complaint that “pleads facts that are ‘merely consistent with’ a

defendant's liability,” falls “short of the line between possibility and

plausibility.” Iqbal, 129 556 U.S. at 677 (quoting Twombly, 550 U.S. at

557).

        The pleading standard is not heightened, but flexible, in line with Rule

8's command to simply give fair notice to the defendant of the plaintiff’s

claim and the grounds upon which it rests. Swierkiewicz v. Sorema, 534

U.S. 506, 122 S. Ct. 992, 998, 152 L. Ed. 2d 1 (2002) (“Rule 8(a)’s

simplified pleading standard applies to all civil actions, with limited

exceptions.”). Pro se complaints are held to less stringent standards than



disbelief of a complaint’s factual allegations.” Twombly, 127 S. Ct. at 1965, (quoting
Neitzke v. Williams, 490 U.S. 319, 327, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989)).

Case No. 4:19cv53-RH-MAF
     Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 6 of 14



                                                                    Page 6 of 14

those drafted by an attorney. Wright v. Newsome, 795 F.2d 964, 967 (11th

Cir. 1986) (citing Haines v. Kerner, 404 U.S. 519, 520-521, 92 S. Ct. 594,

596, 30 L. Ed. 2d 652 (1972)). Nevertheless, a complaint must provide

sufficient notice of the claim and the grounds upon which it rests so that a

“largely groundless claim” does not proceed through discovery and “take

up the time of a number of other people . . . .” Dura Pharmaceuticals, Inc.

v. Broudo, 544 U.S. 336, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005)

(quoted in Twombly, 550 U.S. at 558). The requirements of Rule 8 do “not

unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions.” Iqbal, 556 U.S. at 678-79, 129 S. Ct. at 1949. A complaint

does not need detailed factual allegations to survive a motion to dismiss,

but Rule 8 “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 556 U.S. at 678, 129 S. Ct. at 1949. “A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

Thus, “conclusory allegations, unwarranted factual deductions or legal

conclusions masquerading as facts will not prevent dismissal.” Davila v.

Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).



Case No. 4:19cv53-RH-MAF
     Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 7 of 14



                                                                     Page 7 of 14

      One additional principle bears highlighting: a motion to dismiss does

not test the truth of a complaint’s factual allegations. As noted above,

factual allegations, though not legal conclusions, must be “accepted as

true,” Ashcroft, 556 U.S. at 678, 129 S. Ct. at 1949, even when they are

“doubtful in fact.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1965. “Instead,

it remains true, after Twombly and Iqbal as before, that ‘federal courts and

litigants must rely on summary judgment and control of discovery to weed

out unmeritorious claims sooner rather than later.’” Leatherman v. Tarrant

Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168-69

(1993) (quoted in Yawn v. Sec’y of Dep’t of Corr., No. 5:13cv228-RH/EMT,

2017 WL 2691423, at *1 (N.D. Fla. June 21, 2017)).

Analysis

      Defendant Jones argues that Plaintiff’s complaint provides no factual

allegations which support an individual capacity claim. ECF No. 44 at 7.

Defendant contends that Plaintiff’s allegations describe only conduct that

was taken in her official capacity as the Secretary of the Florida

Department of Corrections. Id. In particular, the claim against Defendant

Jones is based on her decision to deny funding for the treatment of inmates

with HCV. Id. at 7-8. Thus, Defendant Jones argues that because Plaintiff

Case No. 4:19cv53-RH-MAF
     Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 8 of 14



                                                                     Page 8 of 14

has sued her in her individual capacity, he must have included “allegations

which show conduct outside of the individual’s official duties, otherwise

they are not actionable under section 768.28(9)(a), Florida Statutes.” Id. at

7.

      Defendant Jones has confused claims brought under state law with

federal civil rights claims brought under § 1983. A civil rights complaint

brought against a state official in his or her individual capacity seeks “to

impose personal liability upon a government official for actions he takes

under color of state law.” Kentucky v. Graham, 473 U.S. 159, 165, 105 S.

Ct. 3099, 3105, 87 L. Ed. 2d 114 (1985) (citing Scheuer v. Rhodes, 416

U.S. 232, 237-238, 94 S. Ct. 1683, 1686-1687, 40 L. Ed. 2d 90 (1974)).

“Official-capacity suits, in contrast, ‘generally represent only another way of

pleading an action against an entity of which an officer is an agent.’”

Graham, 473 U.S. at 165-66, 105 S. Ct. at 3105 (quoting Monell v. New

York City Dept. of Social Services, 436 U.S. 658, 690, n.55, 98 S. Ct. 2018,

2035, n.55, 56 L. Ed. 2d 611 1978)). Defendant cites no authority for her

contention that the actions must be separate from actions taken as part of

her official duties, and that argument is rejected. If the Secretary was

aware of the need for medical care but established a policy of denying such

Case No. 4:19cv53-RH-MAF
     Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 9 of 14



                                                                     Page 9 of 14

care based solely on costs, the Secretary may be held liable in her

individual capacity. See Geftos v. Jones, No. 2:17-CV-80-FTM-38CM,

2018 WL 1139055, at *3 (M.D. Fla. Mar. 2, 2018) (denying motion to

dismiss filed by Secretary Jones prior to discovery based on claim that she

employed a policy to deny surgery for hernia repair due to costs); Gaines v.

Jones, No. 3:18-CV-1332-J-39PDB, 2019 WL 1400470, at *18 (M.D. Fla.

Mar. 28, 2019) (denying Secretary Jones’ motion to dismiss the individual

capacity claims brought under § 1983 for failing to change certain policies

and practices).

      A § 1983 claim brought against Defendant Jones for actions taken in

her capacity as Secretary may be brought as either an individual capacity

claim, an official capacity claim, or both. Here, Plaintiff brings an Eighth

Amendment claim for deliberate indifference against the former Secretary

in her individual capacity. Although the basis for that claim is a policy

decision made as Secretary, it is an appropriate basis for a claim brought

against the Defendant in her individual capacity. See Geftos, 2018 WL

1139055, at *3 (holding that an individual capacity claim should proceed

against Secretary Jones in her individual capacity because it was

“impossible to determine . . . what involvement or knowledge, if any, Jones

Case No. 4:19cv53-RH-MAF
     Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 10 of 14



                                                                     Page 10 of 14

had in the promulgation or enforcement of the alleged policy to reduce

costs or of Geftos’ plea for medical care”). The motion to dismiss as to this

argument should be denied.

      Defendant Jones also argues that Plaintiff presented only

“threadbare allegations, conclusory statements” and insufficient facts to

support his claim against her. ECF No. 44 at 7-8. She further contends

that Plaintiff’s assertion that she denied a budget funding request “is not a

factual allegation, but a guess, a shot in the dark, pure supposition and

conjecture.” ECF No. 44 at 10. Defendants argues that such an

assumption “does not provide a proper basis for bringing suit.” Id.

      Plaintiff’s complaint alleged that Defendant Jones was on notice “that

men were dying and money was needed to treat this epidemic of HCV

infections, which included Plaintiff.” ECF No. 15 at 8. Despite that

knowledge, she “either personally denied the request for funds or otherwise

approved the denial.” Id. Plaintiff acknowledged that he would need

discovery to determine “who denied” the necessary funds. Id.

Nevertheless, Plaintiff alleged that he was denied treatment for HCV and

that Defendant’s “custom and practice of non-treatment was the moving

force behind Plaintiff’s constitutional deprivation . . . .” Id. at 11. Those

Case No. 4:19cv53-RH-MAF
    Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 11 of 14



                                                                     Page 11 of 14

facts, which must be accepted as true when ruling on a motion to dismiss,

are sufficient at this stage of the litigation to state a claim. HCV is a serious

medical need for which treatment is required; refusing to provide an inmate

with such treatment violates the Eighth Amendment. See Furman v.

Warden, 827 F. App’x 927, 934 (11th Cir. 2020) (holding that evidence of

permanent liver damage from failure to provide treatment for HCV was

more than a “de minimis” injury and prisoner was not precluded from

seeking an award of compensatory and punitive damages). The motion to

dismiss should be denied as to this argument as well.

      Defendant Jones also argues that liability must be “based on

something more than a theory of respondeat superior.” ECF No. 44 at 11

(citation omitted). It is true that a prison official cannot be named as a

Defendant in a civil rights case merely because she has supervisory

authority over others. Keating v. City of Miami, 598 F.3d 753, 762 (11th

Cir. 2010). The doctrine of respondeat superior or vicarious liability does

not provide a basis for recovery under § l983. Harvey v. Harvey, 949 F.2d

1127, 1129 (11th Cir. 1992); see also Collins v. City of Harker Heights, 503

U.S. 115, 112 S. Ct. 1061, 117 L. Ed. 2d 261 (1992); Pembaur v. City of

Cincinnati, 475 U.S. 469, 106 S. Ct. 1292, 89 L. Ed. 2d 452 (1986).

Case No. 4:19cv53-RH-MAF
    Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 12 of 14



                                                                     Page 12 of 14

However, personal participation is not required for liability under § l983 so

long as there is a causal connection between the Defendant and the injury

allegedly sustained. Am. Fed’n of Labor v. City of Miami, 637 F.3d 1178,

1190 (11th Cir. 2011). “‘A causal connection can be established if a

supervisor has the ability to prevent or stop a known constitutional violation

by exercising his supervisory authority and he fails to do so,’ id., or when ‘a

history of widespread abuse puts the responsible supervisor on notice of

the need to correct the alleged deprivation, and he fails to do so,’ Brown v.

Crawford, 906 F.2d 667, 671 (11th Cir. 1990).” Hayes v. Sec’y, Fla. Dep’t

of Children & Families, 563 F. App’x 701, 703 (11th Cir. 2014). Here,

Plaintiff has presented such allegations which provide a causal connection

to Plaintiff's alleged harm. In particular, Plaintiff alleged that Defendant’s

policy of not providing treatment for HCV due to the high cost of such

treatment violated his Eighth Amendment rights. The allegations are not

based on a theory of respondeat superior and this argument should also be

rejected.

      Finally, Defendant Jones raises qualified immunity as a defense.

ECF No. 44 at 14-16. Qualified immunity provides “complete protection for

government officials sued in their individual capacities as long as their

Case No. 4:19cv53-RH-MAF
     Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 13 of 14



                                                                       Page 13 of 14

conduct violates no clearly established statutory or constitutional rights of

which a reasonable person would have known.” Lee v. Ferraro, 284 F.3d

1188, 1193–94 (11th Cir.2002) (quotation marks and citation omitted). It

has been well established that costs for treatment “is not a factor which can

justify the lack of timely medical treatment for” a prisoner’s serious medical

needs. Fields v. Corizon Health, Inc., 490 F. App’x 174, 185 (11th Cir.

2012) (citing Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 705 (11th

Cir. 1985) (finding that “[l]ack of funds for facilities cannot justify an

unconstitutional lack of competent medical care and treatment for

inmates”)); see also Geftos, 2018 WL 1139055, at *4. Accordingly, the

motion to dismiss, ECF No. 44, should be denied as to this argument;

Defendant Jones is not entitled to qualified immunity.




Case No. 4:19cv53-RH-MAF
    Case 4:19-cv-00053-RH-MAF Document 57 Filed 02/17/21 Page 14 of 14



                                                                  Page 14 of 14

                             RECOMMENDATION

      It is respectfully RECOMMENDED that Defendant Jones’ amended

motion to dismiss, ECF No. 44, be DENIED, and the claims raised against

her in Plaintiff’s amended complaint, ECF No. 15, continue. It is further

RECOMMENDED that this case be REMANDED for further proceedings.

      IN CHAMBERS at Tallahassee, Florida, on February 17, 2021.



                                  S/   Martin A. Fitzpatrick
                                  MARTIN A. FITZPATRICK
                                  UNITED STATES MAGISTRATE JUDGE



                           NOTICE TO THE PARTIES

      Within fourteen (14) days after being served with a copy of this
Report and Recommendation, a party may serve and file specific written
objections to these proposed findings and recommendations. Fed. R.
Civ. P. 72(b)(2). A copy of the objections shall be served upon all other
parties. A party may respond to another party’s objections within
fourteen (14) days after being served with a copy thereof. Fed. R. Civ.
P. 72(b)(2). Any different deadline that may appear on the electronic
docket is for the Court’s internal use only and does not control. If a
party fails to object to the Magistrate Judge’s findings or
recommendations as to any particular claim or issue contained in this
Report and Recommendation, that party waives the right to challenge on
appeal the District Court’s order based on the unobjected-to factual and
legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.


Case No. 4:19cv53-RH-MAF
